     CASE 0:18-cv-02258-PJS-DTS Document 39 Filed 03/13/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



DAVID A. BADHWA, et al.,                                 Case No. 18‐CV‐2258 (PJS/DTS)

                Plaintiffs,

v.                                                              ORDER OF DISMISSAL

VERITEC, INC.,

                Defendant and Third‐Party Plaintiff,

v.

ACESSE CORPORATION, et al.,

                Third‐Party Defendants.



      Based upon the Stipulation for Dismissal filed by the parties on March 12, 2019

[ECF No. 38],

      IT IS ORDERED that this action is dismissed with prejudice and on the merits,

without costs or disbursements to any party.




Dated: March 13, 2019

                                                       s/Patrick J. Schiltz
                                                       Patrick J. Schiltz
                                                       United States District Judge
CASE 0:18-cv-02258-PJS-DTS Document 39 Filed 03/13/19 Page 2 of 2
